DETAILED ACTION
Responsive to the claims filed January 21, 2020. Claim 1-8 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Storti et al (US 2020/0001662).
As per claim 1, Storti et al teach a tire force estimation system comprising: 
a sensor structured to measure a physical quantity of a tire; a sensor information acquisition unit structured to acquire the physical quantity measured by the sensor (see at least paragraph [0011]); and 
a tire force calculator including an arithmetic model structured to calculate tire force based on the physical quantity, the tire force calculator structured to calculate the tire force by inputting the physical quantity acquired by the sensor information acquisition unit into the arithmetic model (see at least paragraphs [0005-0007, 0012]).  
As per claim 2, Storti et al teach wherein the tire force calculator includes a correction processor structured to correct the arithmetic model based on a state of the tire (see at least paragraph [0070]).  
As per claim 3, Storti et al teach wherein the arithmetic model is a learning type model (see at least paragraph [0056]).  
As per claim 4, Storti et al teach wherein the tire force calculator includes an update processor structured to update the arithmetic model based on information from outside (see at least paragraphs [0007-0008]).  
As per claim 5, Storti et al teach wherein the arithmetic model is provided via a communication network (see at least paragraph [0032]).  
As per claim 6, Storti et al teach a transmitter structured to transmit at least one of information on the physical quantity and information on the tire force calculated by the tire force calculator to an external device via the communication network (see at least paragraph [0010]).  
As per claim 7, Storti et al teach wherein the sensor is an acceleration sensor and structured to measure acceleration as the physical quantity, and the tire force calculator inputs information on the acceleration and calculates the tire force by the arithmetic model (see at least paragraph [0053]).  
As per claim 8, Storti et al teach tire force estimation method comprising: a measurement step of measuring a physical quantity of a tire by a sensor; a sensor information acquisition step of acquiring the physical quantity measured in the measurement step; and a tire force calculation step of including an arithmetic model structured to calculate tire force based on the physical quantity, and calculating the tire force using the arithmetic model by inputting the physical quantity acquired in the sensor information acquisition step (see at least abstract, fig 2, paragraphs [0004-0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMSEY REFAI
Primary Examiner
Art Unit 3661



/RAMSEY REFAI/Primary Examiner, Art Unit 3661